Nina Cešarek, Notary Public

Kocevje, Trg zbora odposlancev 66

 

Ref. No.: SV 46/03

 

NOTARIAL PROTOCOL

 

The following parties appeared in front of me, Notary Public, in the offices of
PRO PLUS d.o.o., Ljubljana, Kranjceva 26 (twenty-six):

a) PRODUKCIJA PLUS service company d.o.o., Ljubljana, Ljubljana, Kranjceva 26
(twenty-six) represented by General Director, Jurenec Marijan, born on
28.10.1957 (twenty-eighth of October one thousand nine hundred and fifty-seven),
residing in Radomlje, Precna ulica 1 (one), as Transferor and

b) Tele 59 d.o.o., Maribor, Meljska cesta 34 (thirty-four), represented by
General Director, Ujcic Janez, born on 24.02.1945 (twenty-fourth of February one
thousand nine hundred and forty-five), residing in Maribor, Ulica obnove 9
(nine), as Transferee.

The identity of the parties was established as follows:

a) PRODUKCIJA PLUS service company d.o.o., Ljubljana; a company registered in
the Court Register of the District Court of Ljubljana, reg. No.
1(one)/26519(twenty-six thousand five hundred and nineteen)/00(zero zero),

Jurenec Marijan: Personally known to Notary Public,

b) Tele 59 d.o.o., Maribor, a company registered in the Court Register of the
District Court of Maribor, reg. No. 1(one)/6087(six thousand
eighty-seven)/00(zero zero),

Ujcic Janez: Personally known to Notary Public,

The parties have agreed to enter into the following:

SHARE EXCHANGE AGREEMENT RE TELE 59 AND POP TV,

The text of which was presented in the form of a private document.

I, Notary Public, established that the private document in its form and contents
complies with the regulations on the notary document pursuant to the provisions
of Articles 31 to 35 and 43 of the Notary Act, therefore I confirm it pursuant
to the provisions of Articles 49 and 50 of the same Act. I attach the document
to this Notary Protocol in the prescribed way and the document becomes its
constituent part.

I read this Notary Protocol to the parties and instruct them on the legal
consequences of the legal transaction, after which the parties declare that they
have been acquainted with the entire contents of the document, that the contents
correspond to their will, then they approve the document and sign it in front of
me.

This Notary Protocol has been written in five copies; The original is kept with
Notary Public, while the parties receive the first three copies of the original
of the Notary Protocol and two copies are intended to file an application for a
registration of the changes in the Court Registers of the District Courts in
Ljubljana and Maribor.

The parties have agreed that further copies of the Notary Protocol can be issued
several times.

Ljubljana, 30.01.2003 (thirtieth January two thousand and three)

 

Signed by: Signature and seal of Notary Public:

                                                       

 

    1 

 

--------------------------------------------------------------------------------

1. Produkcja Plus d.o.o., a Slovene corporation with its principal headquarters
at Kranjceva 26, Ljubljana, represented by duly authorized general director
Marijan Jurenec (hereinafter referred to as Transferor),

 

and

 

2. Tele 59 d.o.o., a Slovene corporation with its principal headquarters at
Meljska cesta 34, Maribor, represented by duly authorized general director Janez
Ujcic (hereinafter referred to as Transferee),

 

have agreed to enter into the following:

 

 

SHARE EXCHANGE AGREEMENT

RE TELE 59 AND POP TV

 

 

Article I. RECITALS

 

                            A. The parties hereto establish that:

 

                            1. Transferor is the holder of a business share in
the Transferee, registered at Court Register of the Regional Court of Maribor
under the registration number 1/6087/00.

 

                            2. The Transferee has agreed in accordance with its
activities the interest to acquire these business shares and Transferor to
transfer such business share into the property of Transferee.

 

                            B. THEREFORE the parties hereto agree as follows:

 

 

Article II.  Object of this Agreement

 

                            A. The Transferor hereby transfers and conveys to
the Transferee its business share in the aggregate nominal amount of
1,428,000.00 (one million four hundred twenty-eight thousand) SIT, which
represents a 68% (sixty-eight percent) share of the total capital of the
Transferee.

 

                            B. Transferee accepts and takes over the said
business share.

 

 

Article III.  Consideration

 

                            A. This transfer is being made and accepted for an
agreed consideration which shall be satisfied by the transfer of the entire
business share of Transferee in POP TV d.o.o., Kranjceva 26, Ljubljana,
registered at Court Register of the Regional Court of Ljubljana under the
registration number 13177100 (one three one seven seven one zero zero), in the
nominal amount of 2.100,000.00 (two million one hundred thousand) SIT
representing 100% (one hundred percent) of the total capital in the Company. 
Tranferee shall transfer and convey to the Transferor the Company business
share.

 

 

    9 

 

--------------------------------------------------------------------------------

Article IV.  Transfer of the business share

 

 

                            A. The transfer contemplated hereunder shall not be
valid or effective until the Share Transfer Agreement between Transferor and
MMTV 1 d.o.o. has been fully executed by the parties thereto and the transfer
contemplated thereby is effective.

 

                            B. On the date of execution hereof (the Closing
Date), the Tele 59 business share is to be transferred to Transferee and the
Company business share is to be transferred to Transferor.

 

                            C. The transfer of the Tele 59 business share to
Transferee shall be completed with the notification of the transfer to the
director of the Transferee. The transfer of the Company business share shall be
completed with the notification of the transfer to the director of the Company.

 

                            D. Any of the parties hereto is allowed to notify
the transfer of the relevant business share to the director of the Company, and
the Transferee shall be obliged to cause the director to register the transfer
with the Court Register. If the director of Transferee does not submit the
application for the registration of the business share transfer to the Court
Register in 15 (fifteen) days after the receipt of the notification of such
transfer, any of the parties hereto is allowed to submit such application to the
Court Register.

 

                            E. All rights derived from or related to the Tele 59
business share, including the possible right on the receipt of the profits for
the preceding years, that have not yet been distributed on the day hereof, shall
be transferred to Transferee on the Closing Date. All rights derived from or
related to the Company business share, including the possible right on the
receipt of the profits for the preceding years, that have not yet been
distributed on the day hereof, shall be transferred to Transferor on the Closing
Date.

 

 

Article V. Transferor Representations and Warranties

 

                            A. The Transferor represents and warrants in favor
of the Transferee the following to be true and correct. These representations
and warranties are made as of the date hereof and as of the Closing Date.

 

                            a. Status of Transferor.  Transferor is a
corporation duly organized, validly existing under the laws of Slovenia.

 

                            c. Non-Violation. The execution and delivery by the
Transferor of this Agreement and the consummation by the Transferor of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of the Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of the Transferor to perform its obligations hereunder or
thereunder, (ii) the Articles of Incorporation or By-laws of the Transferor or
(iii) any material contract, indenture, agreement or commitment to which the
Transferor is a party or bound.

 

 

    3 

 

--------------------------------------------------------------------------------

                            d. No Governmental Consent Required. No consent,
approval, authorization or order of any governmental agency or body of Slovenia,
any State or instrumentality thereof is required for the execution and delivery
by the Transferor of this Agreement and the consummation by the Transferor of
the transactions contemplated hereby, the absence of which would have a material
adverse effect on the ability of the Transferor to perform its obligations under
this Agreement or the other agreements contemplated hereby.

 

                            e. Organization of Tele 59. Tele 59 is a corporation
duly organized and validly existing under the laws of Slovenia.

 

                            f. Transfer of Tele 59 business share. As of the
Closing Date, the Transferor will transfer to the Transferee good and valid
title to the Tele 59 business share, free and clear of all liens, options and/or
other encumbrances or commitments of any kind. 

 

                            g. Consents. No consent or approval, registration
(except registration in the Court Register) declaration or filling with any
Governmental Authority is or will be required to be obtained or made in
connection with the execution and delivery of the Agreement or the consummation
of any other transaction contemplated hereby.

 

 

Article VI.  Transferee Representations and Warranties

 

 

    4 

 

--------------------------------------------------------------------------------

                            A. Transferee hereby represents and warrants in
favor of the Transferor the following to be true and correct. These
representations and warranties are made as of the date hereof and as of the
Closing Date.

 

                            a. Status of Transferee. The Transferee is a
corporation duly organized and validly existing under the laws of Slovenia.

 

                            b. Corporate Authorization. The Transferee has all
necessary corporate power and authority to enter into this Agreement and to
perform all obligations to be performed by it hereunder. This Agreement has been
duly authorized, executed and delivered by the Transferee and constitutes its
valid and binding obligation, enforceable according to its terms.

 

                            c. Non-Violation. The execution and delivery by the
Transferee of this Agreement and the consummation by the Transferee of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of the Transferee to perform its obligations hereunder or
thereunder, (ii) the Articles of Incorporation or By-laws of  the Transferee or
(iii) any material contract, indenture, agreement or commitment to which the
Transferee is a party or bound.

 

                            d. No Governmental Consent Required. No consent,
approval, authorization or order of any governmental agency or body of Slovenia,
any State or instrumentality thereof is required for the execution and delivery
by the Transferee of this Agreement and the consummation by the Transferee of
the transactions contemplated hereby, the absence of which would have a material
adverse effect on the ability of the Transferee to perform its obligations under
this Agreement.

 

                            e. Organization of the Company. The Company is a
corporation duly organized and validly existing under the laws of Slovenia.

 

                            f. Transfer of Company business share. As of the
Closing Date, the Transferee will transfer to the Transferor good and valid
title to the Company business share, free and clear of all liens, options and/or
other encumbrances or commitments of any kind. 

 

                            g. No Claims.  Transferee does not have any claim or
any direct or indirect interest in any tangible or intangible asset or property
of the Company or hold any receivable owed by the Company.

 

                            h. Consents. No consent or approval, registration
(except registration in the Court Register) declaration or filling with any
Governmental Authority is or will be required to be obtained or made in
connection with the execution and delivery of the Agreement or the consummation
of any other transaction contemplated hereby.

 

 

    5 

 

--------------------------------------------------------------------------------

 Produkcja Plus d.o.o.:  Tele 59 d.o.o.:              /s/ Marijan Jurenec    /s/
Janez Ujcic      Marijan Jurenec  Janez Ujcic

 

    6 

 

--------------------------------------------------------------------------------